Poch, J. This claim arises out of a criminal offense that occurred on November 29, 1974, at 900 West Argyle Street, Chicago, Illinois. Geraldine Brown, the former wife of the victim, Donald C. Schumacher, seeks compensation pursuant to the provisions of the “Crime Victims Compensation Act”, hereafter referred to as the Act. (Ill. Rev. Stat., Ch. 70, Sec. 71, et seq.) The Claimant, Geraldine Brown, seeks compensation for loss of support for the two minor children of the victim. The Court on December 2, 1976, denied the claim of Geraldine Brown based on the investigatory report of the Attorney General. The Claimant objected to the denial of her claim and the claim was assigned to a Commissioner of the Court for the taking of evidence. On October 26, 1977, a hearing was held before the Commissioner. The evidence adduced at the hearing established that the victim, Donald C. Schumacher was the victim of a violent crime, to-wit: Murder (Ill. Rev. Stat., Ch. 38, Sec. 9-1). Claimant seeks compensation for loss of support for the two minor children of the parties pursuant to a decree of divorce entered by the Circuit Court of Cook County calling for child support payments of $40.00 per week for the support of the two children. While the decedent was the victim of a violent crime the evidence clearly shows that the deceased substantially provoked his assailant. The deceased had brought two prostitutes, one a female and one a male impersonating a female, to his apartment where he became involved in an argument with the male. The female prostitute tried to stop the fight and was kicked by the deceased who was then fatally stabbed by the male prostitute. Said acts of the decedent were in violation of Section 3(F) of the Act and foreclose compensation to the Claimant, Geraldine Brown. Based on the foregoing facts, it is hereby ordered that the Claimant, Geraldine Brown, is not entitled to an award and that the order of December 2,1976, denying said claim is in full force and effect.